Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Vivek Shah petitions for a writ of mandamus, alleging that the district court has unduly delayed ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. The record reflects that the district court issued an opinion and order addressing the merits of Shah’s § 2255 motion, and Shah has therefore received the relief he requests in this petition. Accordingly, although we grant leave to proceed in for-ma pauperis, we deny as moot Shah’s petition and supplemental petitions for a writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. PETITION DENIED